Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (2016/0364048) hereinafter, Park.

In regards to claim 1, Park teaches  (original) a touch sensor, comprising: : 
a film substrate [0037] (fig. 3a (10)); 
a plurality of touch electrode regions arranged side by side on the film substrate (fig. 3qa (220a’ and 220b’)); 
wherein the plurality of touch electrode regions are spaced apart from each other by at least one gap region (fig. 4a (d3)), and 
the touch sensor is bendable along the gap region [0070-0075].


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 1,10,12-13 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al (2019/0235681) hereinafter, Li.

In regards to claim 1, Li teaches  (original) a touch sensor, comprising (abstract): 
a film substrate (fig. 1 (100))
a plurality of touch electrode regions arranged side by side on the film substrate (fig. 1 (left and right side of 131)

    PNG
    media_image1.png
    579
    562
    media_image1.png
    Greyscale

wherein the plurality of touch electrode regions are spaced apart from each other by at least one gap region (fig. 1 d1)
the touch sensor is bendable along the gap region [0027,0031-0034]


In regards to claim 10, Li teaches {currently amended} The touch sensor according to claim 1 wherein the film substrate is a flexible substrate.[0031].
In regards to claim 12, Li teaches {currently amended) The touch sensor according to claim 1 wherein the touch sensor comprises a capacitive touch sensor.[0031, 0041]
In regards to claim 13, Li teaches currently amended) An electronic device, comprising the touch sensor according to  claim 1.(fig. 1 and fig. 2 (100))



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lin 2017/0131809 hereinafter, Lin.

In regards to claim 2, Li teaches (original) the touch sensor according to claim 1, wherein the plurality of touch electrode regions are not electrically connected with each other the touch sensor further [0027-0031] 
Li fails to teach comprises a plurality of flexible circuit boards, the plurality  of flexible circuit boards being electrically and correspondingly connected with the plurality of touch electrode regions to provide signal connections. 
However, Lin teaches a plurality of flexible circuit boards, the plurality of flexible circuit boards being electrically and correspondingly connected with the plurality of touch electrode regions to provide signal connections.[0040]

    PNG
    media_image2.png
    442
    647
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of Li to further include comprises a plurality of flexible circuit boards, the plurality  of flexible circuit boards being electrically and correspondingly connected with the plurality of touch electrode regions to provide signal connections as taught by Lin in order to couple to the external control circuits [0041]

In regards to claim 3, Li in view of Lin teaches (original) the touch sensor according to claim 2, wherein the plurality of flexible  circuit boards are on a same side (fig. 6 (620/630))) Lin or different sides of the plurality of touch electrode regions (fig. 7 (720/730) Lin.
In regards to claim 8, Li in view of Lin teaches, see rational of claim 2, (currently amended) The touch sensor according to wherein claim 1, wherein the plurality of touch 
11.	In regards to claim 20, Li in view of Lin teaches touch sensor according to claim 2, wherein the plurality of 7 touch electrodes regions are arranged in a plurality of rows or in a plurality of columns.(fig. 5 regions of P1 and P2) Lin

Claim 4, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Namkung et al (2016/0291780) hereinafter, Namkung.

In regards to claim 4, Li fails to teach (original) the touch sensor according to claim 1, further comprising an electrical wire, the electrical wire extending across the gap region and electrically connecting the touch electrode regions on two sides of the gap region.
However, Namkung teaches comprising an electrical wire, the electrical wire extending across the gap region and electrically connecting the touch electrode regions on two sides of the gap region.(fig. 3 (24) fig. 5 (24)). 
It would have been obvious to one or ordinary skill in the art to modify the teachings of Li to further include an electrical wire, the electrical wire extending across the gap region and electrically connecting the touch electrode regions on two sides of the gap region as taught by Namkung in order to connect the regions [0033].


In regards to claim 6, Li in view of Namkung teaches (currently amended} The touch sensor according to claim 4 further , comprising a flexible circuit board electrically connected with any one of the touch electrode regions.[0038] Li
In regards to claim 11, Li in view of Namkung teaches (currently amended) claim 1, further comprising a flexible connector member, wherein the flexible connector member is in the 

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Namkung et al (2016/0291780) hereinafter, Namkung further in view of Park et al (2016/0364048)

In regards to claim 5, Li and Namkung fail to teach (original) The touch sensor according to claim 4, wherein a material of the electric wire comprises copper, aluminum, gold, silver or an alloy thereof. 
	However, Park teaches wherein a material of the electric wire comprises copper, aluminum, gold, silver or an alloy thereof.[0048-0050]
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Li and Namkung to further include wherein a material of the electric wire comprises copper, aluminum, gold, silver or an alloy thereof as taught by Park through simple substitution and the results would have been predicatable at providing conductivity. 
In regards to claim 17, Li and Namkung in view of Park teaches The touch sensor according to claim 5, further comprising a flexible clroult board electrically connected with any one of the touch electrode regions.[0017, 018, 038] Li


Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of  Park et al (2016/0364048)

In regards to claim 9, Li fails to teach (original) the touch sensor according to claim 1, wherein the touch electrode | regions comprise a touch electrode structure, and a material of the touch electrode : structure comprises a transparent conductive material.

	It would have been obvious to one of ordinary skill in the art to modify the teachings of Li to provide wherein the touch electrode | regions comprise a touch electrode structure, and a material of the touch electrode : structure comprises a transparent conductive material as taught by Park in order to provide for a display below. 

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of  Her et al (2016/0188098) hereinafter, Her.

In regards to claim 14, Li fails to teach (original) the electronic device according to claim 13, further comprising a display structure, wherein the touch sensor and the display structure are arranged in layers 
	However, Her teaches further comprising a display structure, wherein the touch sensor and the display structure are arranged in layers. (fig. 19 100, 700, and 600) Her. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Li to further include further comprising a display structure, wherein the touch sensor and the display structure are arranged in layers in order to reduce cost during manufacturing. 

16.	In regards to claim 15, Li in view of Her teaches original the electronic device according to claim 14, further comprising: an optical adhesive bonding layer provided between the touch sensor and the display structure to bond the touch sensor and the display structure; and  a flexible cover plate provided on the touch sensor. (fig. 19 100, 700, and 600) Her.
In regards to claim 16, Li in view of Her teaches (currently amended}The electronic device according to claim wherein the display structure comprises a display array of organic light-ernitting diodes.[118] Her

Allowable Subject Matter
Claims 7 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/GRANT SITTA/Primary Examiner, Art Unit 2694